    AO 106 (Rev.Case    5:18-mj-00438-DUTY
                 04/10) Application                         Document
                                    for a Search Warrant (USAO            1 Filed
                                                               CDCA Rev. 11/2012)   10/29/18 Page 1 of 1 Page ID #:1


                                         UNITED STATES DISTRICT COURT
                                                                         for the
                                                             Central District
                                                          __________  Districtofof
                                                                                 California
                                                                                   __________

                 In the Matter of the Search of                           )
             (Briefly describe the property to be searched                )
              or identify the person by name and address)                 )         Case No. 5:18-MJ-00438
        Samsung Nexus: Model SPH-L700 and HEX ID:                         )
        99000115155068; Samsung Galaxy S3 HEX ID:                         )
       99000113970652; Lexar 3.0 128 GB thumb drive;                      )
          SanDisk Cruzer Glide 128 GB thumb drive
                                               APPLICATION FOR A SEARCH WARRANT
            I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
    penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
    property to be searched and give its location):
            See Attachment A

    located in the           CENTRAL                  District of         CALIFORNIA             , there is now concealed (identify the
    person or describe the property to be seized):

            See Attachment B

              The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                   ’ evidence of a crime;
                   ’ contraband, fruits of crime, or other items illegally possessed;
                     ’ property designed for use, intended for use, or used in committing a crime;
                     ’ a person to be arrested or a person who is unlawfully restrained.
              The search is related to a violation of:
                Code Section(s)                                                     Offense Description
            Title 18, USC, Sections 2252 and 2252A                                  See attached Affidavit


              The application is based on these facts:
            See attached Affidavit

              ’ Continued on the attached sheet.
              ’ Delayed notice of        days (give exact ending date if more than 30 days:                              ) is requested
                under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                Applicant’s signature

                                                                                       Jonathan Ruiz, Special Agent (HSI)
                                                                                                Printed name and title

    Sworn to before me and signed in my presence.

    Date:            10/29/2018
                                                                                                  Judge’s signature

    City and state: Riverside, California                                             Hon. Sheri Pym, U.S. Magistrate Judge
                                                                                                Printed name and title
SAUSA: Peter Kim (213) 393-7271
